Citation Nr: 1712350	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-28 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include schizophrenia and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which denied reopening the claim of entitlement to service connection for PTSD.  During the course of the appeal, the RO again denied reopening of the claim in a September 2013 rating decision.

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in August 2015.  A transcript of the hearing is associated with the claims file.  

The matter of entitlement to service connection for an acquired psychiatric condition was reopened and remanded by the Board in December 2015 for additional development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric condition that is etiologically related to a disease, injury, or event which occurred in service.

2.  The preponderance of the evidence is against a finding that the Veteran has had a diagnosis of PTSD at any time during the course of the appeal.




CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia and PTSD was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, private treatment records, social security administration (SSA), relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  

Legal criteria 

The Veteran asserts entitlement to service connection for an acquired psychiatric condition, to include schizophrenia and PTSD.  

The Veteran has asserted in multiple correspondences that he suffers from an acquired psychiatric condition, particularly PTSD, as a result of his in-service duties as an ambulance driver.  Alternatively, he contends that symptoms of an acquired psychiatric condition onset in-service and have continued since.  See e.g., Veteran's statement dated May 12, 2003 (dated in VBMS as November 3, 2003), Veteran's statement received December 21, 2005, VA Form 9 received October 31, 2011 (have had condition "since I left the military").   

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, to include psychoses, although not shown in service, may be presumed to have incurred in or aggravated by service if they manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As discussed in further detail below, there is no showing of any chronic psychoses (such as schizophrenia) in-service, or continuous after separation, or which manifest to a degree of 10 percent or more within one year of separation from service.

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., DSM-IV or DSM-5); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in January 2015, after August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is applicable in the present case.

Acquired psychiatric condition (other than PTSD)

As noted, the Veteran essentially asserts that an acquired psychiatric condition is etiologically related to his active duty service. 

Specifically, the Veteran reports that he began hearing and speaking to the dead while transporting dead bodies as an ambulance driver in-service.  He testified that his in-service performance was impacted due to psychiatric symptoms.  Approximately three or four years post-service he was privately hospitalized for a psychiatric condition.  Currently, he had psychiatric symptoms such as hearing voices at funerals or when an ambulance passed.  He felt that his drug use was because he never felt safe when he was not high.  See e.g., Veteran's statement received December 26, 2001, VA Form 21-0781 received August 13, 2013, and August 2015 Board hearing testimony.  

The Veteran has been diagnosed with multiple acquired psychiatric conditions (other than PTSD) including antisocial personality disorder, schizophrenia (manic depression), bipolar disorder, and cocaine dependence as found in VA and non-VA treatment records.  The most recent March 2016 VA examiner diagnosed the Veteran with a history of schizophrenia and a psychotic disorder.  

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that an acquired psychiatric disorder is etiologically related to service.  

The Veteran's substance abuse difficulties cannot be considered disabilities for service connection purposes in this particular case.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301.  To qualify for a limited exception to the general rule, it must be shown that substance abuse is clearly related to a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Veteran is not service connected for any condition.  Thus, service connection for substance abuse as secondary to a service-connected disability is not warranted.

Likewise, service connection cannot be granted for the Veteran's diagnosed personality disorder, as it is not a disease or injury within the meaning of the law.  Personality disorders are considered congenital or developmental defects and not diseases or injuries within the meaning of applicable legislation and, therefore do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303, 4.9, 4.127.  Service connection can only be granted for additional disability resulting from a mental disorder that is superimposed upon the personality disorder.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Here, the medical evidence does not show that the Veteran's condition was caused by or worsened by service, as discussed in further detail below.  In this regard, the evidence does not support that any additional disability was superimposed upon the Veteran's personality disorder during service.  

The Veteran's military personnel records show the existence of an in-service injury, illness or event.  As listed on his DD-214, the Veteran's military occupational specialty (MOS) was a medical corpsman.  The Board finds the Veteran's contentions of exposure to dead bodies are consistent with his MOS.  Thus, the remaining question is whether there is a link between the Veteran's military service and his currently diagnosed acquired psychiatric condition.

Service treatment records (STRs) are absent any treatment, complaints or diagnosis of any psychiatric condition.  In a November 1973 expiration-term of service (ETS) examination, the Veteran had a normal psychiatric clinical evaluation.  The associated report of medical history reflects that the Veteran denied symptoms of frequent trouble sleeping, nervous trouble of any sort and depression or excessive worry.  In a January 1974 statement of medical condition, he indicated that he had no change in his medical condition since his last VA separation examination.  

Although military personnel records indicate that the Veteran underwent a September 1973 investigation for attempted larceny of government property and that he was ultimately recommended for discharge due to a fraudulent enlistment, there is no indication that this was related to any psychiatric symptoms of condition.  A  September 13, 1973 psychiatric evaluation found that the Veteran had no psychiatric disturbance related to his competency to assist in his defense or his ability to distinguish from right and wrong during the incident in question.  Significantly, the Veteran had a mental status evaluation in November 1973 and the impression was that there was "no significant mental illness."  

In light of the normal psychiatric findings in-service and a lack of psychiatric treatment or complaints, the Board finds that the STRs do not support a finding of any chronic psychiatric condition in-service, to include psychosis or a link between his current condition and service.  

VA and non-VA treatment records have been associated with the claims file and reflect treatment from 1963 and beyond.  Although records show treatment of a heart condition, the earliest documented evidence of a psychiatric condition is from over 25 years post-service.  In a department of corrections psychiatric evaluation from February 11, 1999, the Veteran was diagnosed with bipolar disorder in total remission and adult antisocial behavior.  At this time, the Veteran reported a history of bipolar disorder (manic depressive) from the mid-1970s to 1980 and that he was treated with lithium.  The Veteran reported a private hospitalization for manic depression in 1996.  See Social Security Administration (SSA) records received November 26, 2003, pg. 74, 78, 87 of 243.  In a private biopsychosocial assessment from July 2003, the Veteran reported psychiatric problems which include hearing voices since 1985.  The physician noted that he had been in mental health treatment since 1985.  See county jail records received March 8, 2006, p. 3 of 20.  Despite some of the Veteran's self-reports, the records are absent any treatment of any psychiatric condition, to include psychosis for many years post-service.  

The Veteran was afforded a VA examination in March 2016.  The VA examiner found that the Veteran did endorse symptoms consistent with a psychotic disorder and his treatment records reflect a history of schizophrenia.  The VA examiner further opined that his schizophrenia by history is less likely than not incurred in or caused by his active military service.  He explained that exact onset of his schizophrenia was unclear but in a private biopsychosocial health assessment, the Veteran endorsed that his symptoms began sometime in 1985.  The Veteran claimed that he started hearing the dead individuals he transported during service as talking to him.  There was no evidence in his military personnel or STRs that the Veteran received treatment for any psychotic disorder.  At the time of the current evaluation, he appeared to be stable without any overt evidence of psychotic thought processes or behaviors.   

New treatment records were obtained and an addendum opinion was provided in August 2016 in consideration of such.  The VA examiner noted a review of the record, including new records included subsequent to the last VA examination.  In the initial examination, the Veteran reported that his stressor was the transporting of dead bodies to and from various military facilities, primarily within one state.  He claims that he initially began talking to these bodies out of boredom and to have something to do.  Eventually he claimed that the voices began talking back to him and they would converse.  As a result, the Veteran claims that whenever he encounters dead bodies he hears them speaking to him and he feels compelled to free them from their caskets/coffins.  He has also reported having visions of dead bodies.  While Veteran's reported symptoms and available treatment history are more consistent with a diagnosis of a psychotic disorder such as schizophrenia, the Veteran's report of hallucinations are somewhat suspect as they appear to be within only certain contexts related to death primarily which is atypical for persons suffering from Schizophrenia.  In a mental health assessment from a March 17, 2016 VA treatment record, the Veteran reported his voices as occurring internally and said, "I could transport my thoughts to them and them to me;" which is not indicative of authentic auditory hallucinations.  Further, long-term use of cocaine and other substances such as Lysergic acid diethylamide (LSD) can induce psychotic disorders which lead to other questions.  

Regarding the onset of the Veteran's reported psychosis, with the exception of lay statements, the March 2016 VA examination and on March 17, 2014, treatment records consistently indicate that he endorsed first experiencing auditory hallucinations in the mid-1980s.  The examiner observed that very recent private records from 2014 and 2015 had no psychotic diagnoses.  

The examiner indicated that the evidence suggested that any other acquired psychiatric disorder such as bipolar disorder (manic depression is bipolar disorder) or schizophrenia could possibly be induced by Veteran's long history of cocaine abuse and dependence among other substances he has acknowledged using.  In any case, the examiner also found that there was no medical evidence of any kind in the available military personnel, service treatment, or subsequent medical records to suggest that any mental health disorder to include those aforementioned disorders was incurred in or related to the Veteran's active military service other than the Veteran's self-report of the onset of these symptoms.  The examiner also noted that there was no evidence in his records that the Veteran was diagnosed within a year of his discharge from active service of any psychiatric disorder to include PTSD, schizophrenia, or bipolar disorder.  Therefore, it is the opinion of this examiner that any acquired psychiatric disorder to include schizophrenia or bipolar disorder is less likely than not incurred in or related to Veteran's active military service.  

The Board finds the 2016 VA examiner's opinion to be of great probative weight as the opinion was based on a review of the claims file, history from the Veteran, and a thorough examination that included citations to pertinent evidence of record.  Significantly, the examiner also offered the possible likely causes of the Veteran's psychiatric condition (drug abuse) in addition to providing the negative direct nexus opinion.  

The Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinion.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C.A. 
§ 5107(a) (claimant bears responsibility to support a claim for VA benefits).  

As to the Veteran's belief that his current psychiatric problems are related to his service, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the question of causation is a medically complex question and, as such, the Veteran is not competent to address etiology in the present case. 

The Veteran's lay evidence of continuity is far less probative than the opinion of the VA clinical psychologist from 2016, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions is outweighed by the clinical evidence of record.  In this regard, the discharge examination report which shows that medical examiners found a normal clinical psychiatric evaluation and treatment records are absent any diagnosis until February 1999, nearly twenty-five years post service.  Further, statements made many years after the fact are of diminished credibility when viewed against the discharge examination findings.  The post-service treatment records do not reflect any continuity of symptomatology or medical treatment in the years proximately following service.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for an acquired psychiatric condition is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



PTSD

The Board finds that the evidence of record does not support a diagnosis of PTSD and the Veteran is not eligible for service connection for PTSD. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection may not be granted where there is no present disability shown).

The diagnosis of a psychiatric disability, to include PTSD, is a complex medical question.  The Veteran does not possess education or professional experience in mental healthcare.  The complex question of whether a psychiatric disability, to include PTSD, is present requires expertise in mental health diagnostics.  As the Veteran is not demonstrated to have such expertise, his reports are not competent and have no probative value to show a current psychiatric disability, to include a PTSD diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is required to establish a PTSD diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); 38 C.F.R. § 3.304 (f).  A diagnosis of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-5).  Competent medical evidence means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159 (a).  The Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The record contains private psychiatric evaluations, in which the Veteran's treating medical professionals note PTSD.  However, no further detail is provided.  See private county jail records dated April 3, 2006 (PTSD) and April 17, 2006 (PTSD), department of corrections records dated August 13, 2008 (PTSD), January 13, 2010 (PTSD), private hospital records from a clinical nurse specialist from March 5, 2014 (Axis I: PTSD diagnosis).  None of the above diagnoses provide a rationale or explanation for concluding that the Veteran met DSM-IV or DSM-5 criteria for a diagnosis.  Significantly, the stressor underlying the diagnosis of PTSD was not discussed.  Further, it appears that at least some of the Veteran's diagnosed PTSD was due solely to a self-report of an existing PTSD diagnosis. 

In contrast, the March 2016 VA examination and August 2016 addendum found that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-5 criteria.  Under the DSM-5, the Veteran's stressor does not meet Criterion A for PTSD because the transportation of dead bodies could be reasonably expected to among the duties of military personnel who are designated as medics or medical specialists; therefore, it would not qualify as a traumatic event.  Further, the Veteran's stressor is not in response to hostile military or terrorist activity or a result of personal/sexual assault.  Beyond Criterion A, when the examiner met with the Veteran, he did not endorse any significant symptoms consistent with the remaining criteria for PTSD such as significant avoidance behaviors related to the stressor (Criterion B), significant negative alterations in cognitions or emotions related to the stressor (Criterion C), significant hyperarousal symptoms related to the stressor (Criterion D), or clinically significant impairment in social, occupational, or other important areas of functioning (Criterion E).  The examiner highlighted that in a recent VA mental health assessment from March 17, 2016, the medical professional noted that there was no evidence of meeting PTSD criteria.  The Veteran's available records from his incarcerations and private facility are indicative of a PTSD diagnosis by history per Veteran's self-report as there is no formal assessment of PTSD based upon criteria evidenced in these records.  He also observed very recent private treatment records from 2014 and 2015 which indicated a diagnosis of PTSD but explained that it was also by history, as provided by the Veteran.  The examiner reiterated that a review of all of the evidence did not suggest a diagnosis of PTSD and he was unable to find evidence that the Veteran's stressor meets the criterion A for a traumatic event.  

The March 2016 VA examiner conducted a longitudinal review of the record and provided a medical explanation for why the Veteran's symptoms did not meet the DSM-5 PTSD criteria.  The March 2016 VA examiner's opinion is plausible and consistent with the evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995). Consequently, the Board considers the March 2016 examination and August 2016 VA medical opinion to be highly probative evidence weighing against a current PTSD.  The Board finds that report more persuasive because of the greater depth of the report and a full review of the record.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for PTSD is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric condition, to include schizophrenia and PTSD is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


